Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,330 filed on March 12, 2021.
Information Disclosure Statement
3.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Election/Restrictions
4.	Applicant’s election with traverse of claims 1-16, invention 1 drawn to apparatus in the reply filed on 03/12/2021 is acknowledged.
5.	Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions 2 and 3, there being no allowable generic or linking claim.
6.	Since the allowable subject matter is similar to all inventions 1, 2 and 3 quoted in the prior restriction requirement posted on 02/10/2021, therefore, the restriction requirement has been withdrawn, and the non-elected claims 17-30 have been rejoined.

Reasons for Indicating Allowable Subject Matter
7.	Claims 1-30 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an apparatus comprising:
….
the first encapsulation layer comprising multiple openings, the module base further comprising multiple tabs inserted through the openings, each tab configured to 15provide a thermal interface between at least one of the one or more devices to be cooled and the thermal spreader through the first encapsulation layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 17 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a system comprising:
….
the first encapsulation layer comprising multiple openings, the module base further comprising multiple tabs inserted through the openings, each tab configured to 15provide a thermal interface between at least one of the one or more devices to be cooled and the thermal spreader through the first encapsulation layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 30 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method comprising:
….
inserting multiple tabs through openings in the first encapsulation layer, each tab configured to provide a thermal interface between at least one of the one or more 15devices to be cooled and the thermal spreader through the first encapsulation layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an apparatus/system/method in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 17 and 30 are allowable. Since the independent claims 1, 17 and 30 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-16 of the independent claim 1, and the dependent claims 18-29 of the independent claim 17 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 17 and 30 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 17 and 30 are deemed patentable over the prior art.

10. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	US 2007/0210082 A1 to English et al. for disclosing the openings and tabs shown in Figs. 2-3 similar to the structure of the claimed openings and tabs.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819